DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “providing a high availability controller pair comprising a first controller and a second controller for a first storage array having first storage memory and a second storage array having second storage memory that is distinct from the first storage memory of the first storage array; tracking input/output (I/O) requests to determine a number of relay events for one or more of the I/O requests, wherein a relay event indicates an I/O request that was assigned to the second controller and was forwarded to the second controller by the first controller; and reducing  the number of relay events by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking.”

Claim 8 recites the following limitations: “a first controller and a second controller arranged in a high availability configuration for a first storage array having first storage memory and a second storage array having second storage memory that is distinct from the first storage memory of the first storage array; controllers of a storage cluster comprising the first storage array and the second storage array monitoring forwarded input/output (I/O) requests to determine a number of relay events for one or more I/O requests, wherein a relay event indicates an I/O request that was assigned to the second controller and was forwarded to the second controller by the first controller; and the controllers of the storage cluster, responsive to the monitoring, reducing the number of relay events by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the monitoring.”
Claim 13 recites the following limitations:
“providing a high availability controller pair comprising a first controller and a second controller for a first storage array having first storage memory and a second storage array having second storage memory that is distinct from the first storage memory of the first storage array; tracking input/output (I/O) requests to determine a number of relay events for one or more I/O requests, wherein a relay event indicates an I/O request that was assigned to the second controller and was forwarded to the second controller by the first controller; and reducing  the number of relay by reassigning the first controller to handle a request that is assigned to the second controller, responsive to the tracking.”
The prior art of record Mazina et al (U.S. 8,370,571) teaches transferring control of a storage volume between storage controllers in a cluster, in response to determining that a number of proxy requests directed to a controller has exceeds a number of client request.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations in claim 1, 8, and 15 above. 
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 15, either in the prior art or existing case law.
Claims 2-7, 9-14, 16-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133